Citation Nr: 0016557	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-06 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to payment or reimbursement for the costs of 
unauthorized care provided at Park Place Hospital from March 
31 to April 2, 1997.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant 






INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  This matter comes on appeal from an October 1997 
decision by the Houston, Texas, VA Medical Center (VAMC). 


REMAND

Under 38 C.F.R. § 17.120 (1999), the payment or reimbursement 
by the VA for unauthorized medical expenses may be paid if 
all of the following criteria are met: (1) the treatment 
rendered was for an adjudicated service-connected disability, 
or for nonservice-connected disabilities associated with and 
held to be aggravating an adjudicated service-connected 
disability, or for any disability of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability, or for any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under Chapter 31 of 
Title 38 of the United States Code and who is medically 
determined to be in need of hospital care or medical services 
for any reasons enumerated under 38 C.F.R. § 17.48(j); and 
(2) a medical emergency existed of such nature that delay 
would have been hazardous to life or health; and (3) no VA or 
other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

In this case, payment or reimbursement for the costs of 
unauthorized care provided at Park Place Hospital from March 
31 to April 2, 1997 was denied on the basis that the 
treatment rendered was not for an adjudicated service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability. Although service connection is 
in effect for post-traumatic stress disorder, evaluated as 
100 percent disabling, the RO has yet to find this condition 
total and permanent in nature for rating purposes.  

As the 100 percent evaluation had been in effect since 
October 4, 1995, the Board finds that at the time of the 
hospitalization in question PTSD was effectively total and 
permanent in nature within the meaning of 38 C.F.R. § 17.120.

Accordingly, the case is remanded to the RO for the following 
development:

1.  The VAMC should determine 
whether the treatment received by 
the veteran at Park Place Hospital 
from March 31 to April 2, 1997 
constituted a medical emergency of 
such nature that delay would have 
been hazardous to his life or 
health, and whether a VA or other 
Federal facility was feasibly 
available to provide the necessary 
care. See 38 C.F.R. § 17.120.

2.  After the development requested 
above has been completed to the 
extent possible, the VAMC should 
again review the record.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




